

114 HR 5716 IH: To prohibit the Secretary of the Treasury from issuing certain licenses in connection with the export or re-export of a commercial passenger aircraft to the Islamic Republic of Iran, to require the Secretary of the Treasury to issue an annual report on the status of, and risks related to, U.S. financial institutions involved with the sale or lease of such a commercial passenger aircraft, and for other purposes.
U.S. House of Representatives
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5716IN THE HOUSE OF REPRESENTATIVESJuly 11, 2016Mr. Pittenger introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Secretary of the Treasury from issuing certain licenses in connection with the
			 export or re-export of a commercial passenger aircraft to the Islamic
			 Republic of Iran, to require the Secretary of the Treasury to issue an
			 annual report on the status of, and risks related to, U.S. financial
			 institutions involved with the sale or lease of such a commercial
			 passenger aircraft, and for other purposes.
	
 1.Export prohibitionThe Secretary of the Treasury may not issue a license for the export or re-export of a commercial passenger aircraft to the Islamic Republic of Iran.
 2.Treasury report on financingThe Secretary of the Treasury shall issue an annual report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate—
 (1)stating whether any U.S. financial institution is involved with the sale or lease of commercial passenger aircraft to the Islamic Republic of Iran by a non-U.S. manufacturer; and
 (2)containing a description of the risks related to repayment, money laundering, and the financing of terrorism faced by U.S. financial institutions if they were to be involved in the sale or lease of a commercial passenger aircraft to the Islamic Republic of Iran.
			